In the

    United States Court of Appeals
                 For the Seventh Circuit
                    ____________________ 
No. 15‐3298 
DARWIN RAMIREZ, 
                                                 Plaintiff‐Appellant, 
                                 v. 

RICHARD YOUNG, et al., 
                                              Defendants‐Appellees. 
                    ____________________ 

            Appeal from the United States District Court 
                for the Central District of Illinois. 
               No. 13‐3362 — Colin S. Bruce, Judge. 
                    ____________________ 
 

      ARGUED APRIL 4, 2018 — DECIDED OCTOBER 9, 2018 
                 ____________________ 

   Before  WOOD,  Chief  Judge,  and  BAUER  and  SYKES,  Circuit 
Judges. 
    WOOD, Chief Judge. Under the Prison Litigation Reform Act 
of 1995 (PLRA), “[n]o action shall be brought with respect to 
prison conditions under [42 U.S.C. § 1983], or any other Fed‐
eral law, by a prisoner … until such administrative remedies 
as are available are exhausted.” 42 U.S.C. § 1997e(a) (emphasis 
2                                                    No. 15‐3298 

added).  This  appeal  concerns  the  availability  of  administra‐
tive remedies described to a prisoner by prison oﬃcials only 
in a language they knew he could not understand. We hold 
that this was not enough to render those remedies “available” 
to the prisoner. We therefore reverse the judgment dismissing 
Darwin Ramirez’s federal suit for failure to exhaust and re‐
mand for further proceedings. 
                                I 
    Ramirez,  who  is  a  Spanish  speaker,  sued  administrators 
and oﬃcers of the Western Illinois Correctional Center under 
42 U.S.C. § 1983 for alleged constitutional wrongs. He was in 
prison at the time he filed his action, and so it was subject to 
the PLRA’s exhaustion requirement. See 42 U.S.C. § 1997e(a). 
    Western Illinois indisputably had administrative remedies 
available for prisoners’ use. Ramirez did not use those proce‐
dures in a timely fashion to complain about the issues raised 
in his federal action, and so the defendants moved for sum‐
mary  judgment  based  on  Ramirez’s  failure  to  exhaust. 
Ramirez responded that Western Illinois’s existing grievance 
process was unavailable to him and he was thus excused from 
the PLRA’s exhaustion requirement. See id.; Ross v. Blake, 136 
S. Ct. 1850, 1858–59 (2016). The district court held an eviden‐
tiary hearing on the availability question as required by Pavey 
v. Conley, 544 F.3d 739 (7th Cir. 2008), after which it dismissed 
Ramirez’s  complaint  without  prejudice.  It  concluded  that 
remedies are unavailable under the PLRA only under certain 
exclusive circumstances: if prison oﬃcials fail to respond to 
properly filed grievances; if prison oﬃcials aﬃrmatively pre‐
vent  exhaustion  through  misconduct;  or  if  compliance  with 
the grievance process is impossible. None of those applies to 
Ramirez.  
No. 15‐3298                                                             3 

    Ramirez has now appealed from the order dismissing his 
action. Ordinarily, the fact that the district court’s dismissal 
was  without  prejudice  would  bar  an  appeal  on  grounds  of 
lack  of  finality,  but  that  is  not  the  case  here.  Ramirez  is  no 
longer in custody, and so he cannot remedy his failure to ex‐
haust. The dismissal was thus eﬀectively a final order, and we 
may proceed with the appeal. See Kaba v. Stepp, 458 F.3d 678, 
680 (7th Cir. 2006). 
    If, as in this case, a prisoner’s complaint is dismissed after 
a Pavey hearing for failure to exhaust, we review factual find‐
ings for clear error and legal decisions de novo. Wilborn v. Ea‐
ley, 881 F.3d 998, 1004 (7th Cir. 2018). Failure to exhaust is an 
aﬃrmative defense for which the defendants carry the burden 
of proof. Hernandez v. Dart, 814 F.3d 836, 840 (7th Cir. 2016). 
All  remaining  factual  disputes  must  be  construed  in 
Ramirez’s favor at this juncture. Id. To meet their burden, the 
defendants  must  show  beyond  dispute  that  remedies  were 
available. Id.  
    The record shows that Ramirez was arrested in 2007 and 
taken  initially  to  the  Cook  County  jail.  While  there,  he  was 
attacked. He notified a sergeant, who moved Ramirez to pro‐
tective  custody.  After  eight  months  at  Cook  County  jail, 
Ramirez was transferred to Western Illinois, a state prison. Af‐
ter  his  transfer,  Ramirez  attended  a  new‐prisoners  orienta‐
tion.  This  English‐only  orientation  introduces  prisoners  to 
Western  Illinois’s  internal  grievance  procedures.  Ramirez, 
however, did not understand English, a fact that he disclosed 
to a prisoner working at the orientation. That prisoner started 
translating the orientation into Spanish for Ramirez. Yet the 
4                                                      No. 15‐3298 

administrator  conducting  the  orientation  ordered  the  pris‐
oner  to  stop  doing  so.  The  translator  had  not  explained  the 
grievance process to Ramirez prior to being silenced. 
    Western Illinois maintained a cumulative counseling sum‐
mary for Ramirez—a running log of each interaction between 
him and the prison staﬀ. An entry from the day of orientation 
noted  that  Ramirez  had  “poor  English  skills”  and  that 
Ramirez  had  received  an  orientation  manual,  which  con‐
tained information about Western Illinois’s grievance mecha‐
nisms.  The  counseling  summary  reflected  that  Ramirez  re‐
ceived a Spanish‐language copy of the manual, but he insists 
that it was actually in English. Because the district court did 
not  resolve  this  dispute  in  the  Pavey  hearing,  we  accept 
Ramirez’s  account  for  present  purposes.  And  we  note  that 
Western Illinois was asked during these proceedings to pro‐
duce  a  Spanish‐language  manual  that  pre‐dates  2011,  but  it 
was  unable  to  do  so.  Its  failure  corroborates  Ramirez’s  ac‐
count. When orientation ended, Ramirez signed a form con‐
firming  that  he  had  completed  orientation  and  received  the 
manual. That form also was in English. 
    The prison asserts that it referred people identified during 
orientation as non‐English speakers to someone who would 
conduct orientation in the prisoner’s preferred language. Julia 
Vincent, a correctional counselor at Western Illinois, was the 
facility’s  only  Spanish‐speaking  employee;  she  ordinarily 
helped with orientation for Spanish speakers. But Ramirez al‐
leges that his case was diﬀerent. He and Vincent met the day 
after  orientation;  they  spoke  exclusively  in  Spanish.  That 
meeting  covered  Ramirez’s  immigration  status  but  not  the 
content  of  Western  Illinois’s  orientation  or  the  manual. 
No. 15‐3298                                                        5 

Ramirez  finished  orientation  in  the  dark  about  the  prison’s 
grievance process.  
   The evidence strongly suggests that Western Illinois’s staﬀ 
knew  that  Ramirez  did  not  understand  English.  Each  time 
Ramirez  visited  a  doctor  Vincent  would  translate  or,  if  she 
was  unavailable,  Ramirez  communicated  through  body  sig‐
nals. At  his  meetings  with  the  mental  health  staﬀ,  Ramirez 
specifically  requested  a  translator.  And  Ramirez  separately 
met with Vincent more than ten times before filing his federal 
complaint.  Ramirez  testified  that  those  meetings  were  con‐
ducted  in  Spanish,  and  again,  there  was  no  evidence  to  the 
contrary at the Pavey hearing. 
    Vincent had reason to suspect that Ramirez was ignorant 
of the prison’s grievance process. In 2011, Ramirez’s cellmate 
threatened him with a shank. Ramirez tried to tell a correc‐
tional oﬃcer about the incident, but the language barrier pre‐
vented him from describing what had occurred. As a result, 
the  oﬃcer  directed  Ramirez  to  return  to  his  cell.  When 
Ramirez refused to do so, he was placed in segregation. A dis‐
ciplinary hearing followed. Ramirez explained to Vincent, his 
translator  at the hearing, that he  had refused to comply  be‐
cause  he  feared  living  with  a  cellmate  who  had  threatened 
him  with  a  shank.  Despite  the  troublesome  implications  of 
Ramirez’s story, Vincent did not ask why he had not filed a 
grievance or if he wanted to do  so. Nor did she advise him 
that the prison had a system in place that he might use to pur‐
sue a complaint about the threats or the move to segregation. 
   While  imprisoned,  Ramirez  did  pick  up  tidbits  about 
Western Illinois’s internal operations. For example, with the 
help  of  a  fellow  prisoner  he  discovered  how  to  seek  dental 
care. But Ramirez never saw another prisoner file a grievance 
6                                                      No. 15‐3298 

and  did  not  know  about  the  possibility  of  filing  complaints 
against prison staﬀ. English‐language grievance forms were 
distributed throughout the prison’s common areas, but they 
were useless to Ramirez: as late as 2015 Ramirez could speak 
a little English but could not read in the language. Vincent in‐
sists  that  Spanish‐language  forms  also  were  available,  but 
Ramirez and other prisoners dispute that. Again, this dispute 
must be resolved in Ramirez’s favor. 
     No  one  from  Western  Illinois  ever  informed  Ramirez  in 
Spanish that there was a grievance process. He first learned of 
it in the summer of 2013, several months before filing his com‐
plaint in this action, after confiding in his cellmate about trou‐
bles he was enduring. Ramirez’s cellmate suggested that he 
file a grievance. Because Ramirez’s response conveyed confu‐
sion,  the  cellmate  outlined  how  grievances  function.  Since 
that time, Ramirez has filed a number of grievances with sub‐
stantial assistance. The record does not reveal whether any of 
those grievances related to the issues in his federal complaint. 
                                 II 
                                 A 
    Administrative remedies are available for purposes of the 
PLRA’s exhaustion requirement if they are “‘capable of use’ 
to obtain ‘some relief for the action complained of.’” Ross, 136 
S. Ct.  at  1859  (quoting  Booth  v.  Churner,  532  U.S.  731,  738 
(2001)). Two principles inform whether Western Illinois’s ad‐
ministrative remedies were available to Ramirez. First, reme‐
dies are available only if a prisoner has been notified of their 
existence. Hernandez, 814 F.3d at 842; King v. McCarty, 781 F.3d 
889, 896 (7th Cir. 2015). Prisoners are not expected “‘to divine 
the availability’ of grievance procedures.” Hernandez, 814 F.3d 
No. 15‐3298                                                       7 

at 842 (quoting King, 781 F.3d at 896). Second, existing reme‐
dial  processes  are  available  only  if  communicated  in  a  way 
reasonably likely to be understood. Roberts v. Neal, 745 F.3d 
232, 235 (7th Cir. 2014). Before dismissing a prisoner’s com‐
plaint for failure to exhaust, the district court should be able 
to  point  to  evidence  that  the  relevant  administrative  proce‐
dures were explained “in terms intelligible to lay persons.” Id. 
That analysis must also account for individual capabilities. Cf. 
Weiss v. Barribeau, 853 F.3d 873, 875 (7th Cir. 2017) (excusing 
failure to exhaust where defendants failed to show that exist‐
ing procedures could be used by prisoner suﬀering from men‐
tal illness). 
    Western Illinois disclosed its grievance process to Ramirez 
through its orientation and manual. Yet both were in English, 
and  it  should  have  been  apparent  to  prison  oﬃcials  that 
Ramirez’s  English‐language  skills  were  so  limited  that  he 
could not comprehend either the oral or the written materials. 
As we noted earlier, Ramirez’s inability to understand Eng‐
lish was documented in the opening entry of the counseling 
summary. At orientation the instructor silenced the prisoner 
translating  for  Ramirez.  Vincent  met  with  Ramirez  the  next 
day,  and  the  pair  spoke  exclusively  in  Spanish.  Every  time 
Ramirez sought medical treatment he requested a translator 
or communicated through signs. And no one at Western Illi‐
nois ever remedied the failure to communicate the grievance 
process to Ramirez despite widely shared knowledge of his 
lack  of  English  proficiency. At  a  minimum,  Vincent  should 
have tried to acquaint Ramirez with the available procedures 
when it became evident during the 2011 disciplinary hearing 
that Ramirez was unaware of them. 
8                                                        No. 15‐3298 

    The defendants have not taken the extreme position that 
they  are  entitled  in  all  cases  to  provide  information  only  in 
English, no matter whether a single word gets through to the 
non‐English‐speaking  recipient.  But  it  is  worth  asking 
whether that would be permissible. English is the predomi‐
nant language in the United States, after all, and governments 
at all  levels often use only English, or perhaps English plus 
one  or  two  other  languages. But “often” is not “always”: in 
some situations, too much is at stake to ignore linguistic dif‐
ferences.  Two  general  scenarios  illustrate  this  point:  first, 
when a government places a person into a criminal or quasi‐
criminal  proceeding;  and  second,  where  some  other  right 
weighty enough to trigger due‐process protections is at stake.  
    The  criminal  situation  presents  an  easy  case.  In  United 
States v. Cirrincione, 780 F.2d 620 (7th Cir. 1985), we had this 
to say about language barriers: 
       We hold that a defendant in a criminal proceed‐
       ing is denied due process when: (1) what is told 
       him  is  incomprehensible;  (2)  the  accuracy  and 
       scope of a translation at a hearing or trial is sub‐
       ject  to  grave  doubt;  (3)  the  nature  of  the  pro‐
       ceeding is not explained to him in a manner de‐
       signed to insure his full comprehension; or (4) a 
       credible claim of incapacity to understand due 
       to  language  diﬃculty  is  made  and  the  district 
       court fails to review the evidence and make ap‐
       propriate findings of fact. 
Id. at 634; accord, Mendoza v. United States, 755 F.3d 821, 827 
(7th  Cir.  2014)  (“A criminal  defendant  is  denied due pro‐
cess when he is unable to understand the proceedings due to 
No. 15‐3298                                                           9 

a language diﬃculty.”); see also 28 U.S.C. § 1827 (implement‐
ing that due‐process right in federal courts).  
     This due‐process right is not limited to pure criminal pro‐
ceedings. Both state and federal courts have held that inter‐
preters may be necessary to protect a defendant’s due‐process 
rights  in  other  proceedings  where  important  rights  are  at 
stake. Due process must be observed in immigration proceed‐
ings,  for  instance,  even  though  they  are  not  criminal.  See 
Bridges v. Wixon, 326 U.S. 135, 152 (1945). The same principle 
has been applied in other settings. See, e.g., Figueroa v. Doherty, 
303 Ill. App. 3d 46, 51–53 (1999) (truncated interpretation de‐
prived claimant of his right to a fair hearing in proceeding for 
unemployment benefits); Golden Egg Club, Inc. v. Illinois Liquor 
Control  Comm’n,  124 Ill. App.  2d  241,  245 (1970)  (interpreter 
necessary  to  eﬀectuate  due  process  when  revoking  a  liquor 
license). As the Supreme Court put it in Mathews v. Eldridge, 
424  U.S.  319  (1976),  “[t]he  essence  of due  process is  the  re‐
quirement  that  ‘a  person  in  jeopardy  of  serious  loss  [be 
given] notice of the case against him and opportunity to meet 
it.’” Id. at 348–49 (quoting Joint Anti‐Fascist Comm. v. McGrath, 
341 U.S. 123, 171–72 (1951) (Frankfurter, J., concurring)). No‐
tice  must,  at  a  minimum,  alert  a  reasonable  recipient  to  the 
fact  that  further  inquiry  is  necessary.  See  Nazarova  v.  I.N.S., 
171 F.3d 478, 483 (7th Cir. 1999). It is ineﬀective if it is deliv‐
ered in a language that is incomprehensible to the recipient.  
    The Second Circuit has drawn a line between proceedings 
that establish a benefit and proceedings to impose a depriva‐
tion,  for  purposes  of  the  right  to  an  interpreter.  Abdullah  v. 
I.N.S., 184 F.3d 158 (2d Cir. 1999). There the court rejected a 
claim  that  applicants  for  admission  to  the  United  States  as 
Special Agricultural  Workers  had  a  due  process  right  to  an 
10                                                       No. 15‐3298 

interpreter, because they were seeking a benefit. Id. at 165–66. 
It contrasted their position to that of an accused defendant or 
an alien claiming a risk of political persecution abroad, both 
of whom have a constitutional right to be provided with the 
services of an interpreter. Id. at 164–65.  
     The remaining question before us is how these principles 
apply in prison disciplinary proceedings. To the extent it mat‐
ters, Ramirez was trying to complain about deliberate indif‐
ference to his medical needs and the risk of harm from other 
prisoners.  This  easily  falls  on  the  “deprivation”  side  of  the 
Second  Circuit’s  line.  We  can  thus  turn  immediately  to  the 
question whether his suit should be barred by his failure to 
file timely grievances.  
     No  prison  is  forced  to  have  a  grievance  procedure.  If  it 
thinks that the costs of such a procedure outweigh the bene‐
fits, it can do without. In such a case, the question of a right to 
an interpreter never arises. But most prisons and jails, includ‐
ing Western Illinois, do oﬀer a grievance process, and they ex‐
pect prisoners to use it in accordance with its terms. Congress 
has strongly backed up the prisons in this respect. A state pris‐
oner  who  wishes  to  bring  a  civil  rights  action—perhaps  for 
inadequate medical care, or sub‐human prison conditions, or 
excessive force on a guard’s part—cannot do so unless he has 
exhausted his administrative remedies within the prison. See 
Woodford v. Ngo, 548 U.S. 81 (2006) (prisoner does not exhaust 
by filing a procedurally defective grievance); Porter v. Nussle, 
534 U.S. 516, 520 (2002) (exhaustion required for “all prisoners 
seeking  redress  for  prison  circumstances  or  occurrences”); 
Booth,  532  U.S.  731  (exhaustion  required  even  when  intra‐
prison grievance procedure cannot oﬀer remedy that prisoner 
seeks).  
No. 15‐3298                                                      11 

   Access to the grievance procedure is thus the key to a pris‐
oner’s ability to seek redress for constitutional violations oc‐
curring within the prison. Prisoners are entitled to due pro‐
cess in those proceedings, even though the amount of process 
that  is  “due”  is  influenced  by  the  prison  context.  Wolﬀ  v. 
McDonnell, 418 U.S. 539 (1974); see also Haines v. Kerner, 404 
U.S.  519,  520  (1972)  (reversing  dismissal  of  prisoner’s  com‐
plaint  alleging  due‐process  violations).  But  the  Supreme 
Court has never said that prisoners are not entitled to basic 
notice  of  charges  against  them  and  an  opportunity  to  be 
heard. Notice may come in either oral or written form. But if 
every form of notice is in a language one does not speak or 
read, no notice at all has been conveyed.  
    That describes Ramirez’s situation. This is not a case such 
as  Nazarova,  in  which  the  Russian‐speaking  petitioner  real‐
ized that something important was afoot because she had an 
English‐language  letter  from  which  she  could  decipher  a 
hearing date. 171 F.3d at 483–84. Accepting Ramirez’s allega‐
tions in the pleadings and the court’s factual findings at the 
Pavey  hearing,  as  we  must,  this  record  shows  that  nothing 
gave  him  even  a  clue  about  the  grievance  process.  Ramirez 
did  not  speak  English,  and  the  prison  itself  prevented  a 
friendly  fellow  prisoner  from  quietly  translating  the  prison 
orientation for him. After that, the one Spanish‐speaking em‐
ployee at the prison never told Ramirez how to use the griev‐
ance process or even that the grievance process existed. And 
Ramirez’s language barrier was not a secret to the prison. The 
prison oﬃcials knew—and recorded their awareness—of his 
inability to understand spoken or written English. On this rec‐
ord, we cannot conclude that remedies were available to him. 
12                                                       No. 15‐3298 

    The  defendants’  assorted  responses  fall  flat.  Even  if 
Ramirez might have elicited information about the grievance 
procedure from Vincent had he asked, it was not his burden 
to do so. What would have tipped him oﬀ to ask that particu‐
lar  question,  as  opposed  to  a  hundred  others?  The  PLRA 
“does not invite prison and jail staﬀ to pose guessing games 
for  prisoners.”  Hill  v.  Snyder,  817  F.3d  1037,  1040  (7th  Cir. 
2016).  Prisons  must  aﬃrmatively  provide  the  information 
needed to file a grievance. If it were otherwise a prison could 
“shroud the prisoner in a veil of ignorance and then hide be‐
hind a failure to exhaust defense to avoid liability.” Hernan‐
dez, 814 F.3d at 842. The defendants argue that Ramirez’s ex‐
perience in Cook County jail, where a complaint about an at‐
tack led to protective custody, should have alerted him to the 
fact that Western Illinois would have a similar grievance pro‐
cess. Setting aside that Cook County jail and Western Illinois 
are diﬀerent facilities operated by diﬀerent governments, the 
record suggests that Ramirez did learn from his earlier expe‐
rience: he took the same step at Western Illinois as he had at 
the Cook County jail. He divulged to Vincent during the dis‐
ciplinary proceeding that he had been placed in segregation 
for refusing to share a cell with a dangerous cellmate. But un‐
like  the  Cook  County  sergeant,  she  never  mentioned  the 
grievance process or its possible utility to Ramirez. 
   Contrary to the defendants’ assertions, ruling for Ramirez 
here is not inconsistent with anything the Supreme Court has 
said. In Ross, the Court oﬀered three examples of situations in 
which a finding of unavailability would be proper: (1) prison 
oﬃcials  are  “consistently  unwilling  to  provide  any  relief  to 
aggrieved  inmates”;  (2)  the  administrative  scheme  is  “so 
opaque  that  it  becomes,  practically  speaking,  incapable  of 
use”;  or  (3)  prison  administrators  take  aﬃrmative  action  to 
No. 15‐3298                                                       13 

thwart use of the grievance process. 136 S. Ct. at 1859–60. But 
these were only examples, not a closed list, and to the extent 
the district court thought they were the latter, it erred. See An‐
dres v. Marshall, 867 F.3d 1076, 1078 (9th Cir. 2017).  
    Moreover, we are not holding that a prisoner’s subjective 
unawareness of a grievance procedure excuses his non‐com‐
pliance. See Chelette v. Harris, 229 F.3d 684, 688 (8th Cir. 2000). 
The PLRA does not excuse a failure to exhaust based on a pris‐
oner’s  ignorance  of  administrative  remedies,  so  long  as  the 
prison has taken reasonable steps to inform the inmates about 
the  required  procedures.  Id.  The  problem  here  is  that  the 
prison did not take the required reasonable steps.  
    It does not follow from Ramirez’s discovery that he would 
be  able  to  obtain  dental  treatment  that  he  should  also  have 
intuited the existence of the grievance process. A prisoner eas‐
ily might learn that an institution provides medical care with‐
out  concluding  that  it  willingly  receives  complaints  about 
prison conditions. Running a medical/dental clinic and oﬀer‐
ing  a  grievance  procedure  are  two  entirely  diﬀerent  enter‐
prises. Cf. Kaba, 458 F.3d at 685 (recognizing that administra‐
tive remedies might be available for only certain issues). 
    Our  decision  does  not  force  prisons  to  choose  between 
keeping numerous translators on retainer and conceding lia‐
bility in all prison litigation. No such choice faced Western Il‐
linois, because like many such institutions, it had a Spanish‐
speaker on its permanent staﬀ and it immediately noted that 
Ramirez’s English was poor. If Western Illinois had made the 
same  assessment  of  another  prisoner’s  English  ability,  but 
then realized that the prisoner spoke a less common language, 
it would need to decide whether to use telephone resources 
for translation (if its budget would permit this option) or just 
14                                                      No. 15‐3298 

to  keep  the  prisoner  in  the  dark  about  the  grievance  proce‐
dure. If it chose the latter option, it would save money on in‐
terpreters, at the potential cost of forfeiting an exhaustion de‐
fense should litigation arise. Naturally, it would still be free 
to raise any other arguments that were available to it in any 
subsequent litigation.  
                                  B 
    In  the  alternative,  the  defendants  argue  that  even  if  the 
grievance process was unavailable to Ramirez when he was 
transferred  to  Western  Illinois,  it  became  available  when  he 
learned  about  it  in  the  summer  of  2013.  They  suggest  that 
Ramirez could have exhausted remedies before filing his Oc‐
tober 2013 suit. 
    Prisons  normally  insist  that  grievances  must  be  filed 
within a certain time and with a certain person. Western Illi‐
nois’s system is no exception. Ramirez had 60 days from the 
incidents about which he now complains to file a grievance. 
ILL. ADMIN. CODE tit. 20, § 504.810(a) (2013), amended at 41 Ill. 
Reg. 3869 (eﬀective Apr. 1, 2017). It is unclear from Ramirez’s 
federal complaint when the alleged wrongs started. The par‐
ties  have  agreed  that  a  grievance  filed  in  2013  would  have 
been  untimely.  Maybe  so,  but  maybe  not.  Ramirez’s  com‐
plaint alleged wrongs that continued at least until he filed his 
federal  complaint.  The  district  court  ruled  that  the  ongoing 
nature of Ramirez’s allegations meant that he could have ex‐
hausted administrative remedies by filing a grievance in 2013. 
Cf. Turley v. Rednour, 729 F.3d 645, 650 (7th Cir. 2013) (“In or‐
der to exhaust their remedies, prisoners need not file multiple, 
successive grievances … if the objectionable condition is con‐
tinuing.”). But many people assert that problems are ongoing, 
when the issue really stems from a discrete act that starts the 
No. 15‐3298                                                       15 

clock running. The parties may thus be correct in their assess‐
ment of Ramirez’s grievance. In addition, that is not the argu‐
ment defendants have advanced.  
     Instead, they now reason that in 2013 Ramirez could have 
taken  advantage  of  language  in  Illinois’s  regulation  that  al‐
lows a prison to consider an untimely grievance “if an oﬀender 
can demonstrate that a grievance was not timely filed for good 
cause.” ILL. ADMIN. CODE tit. 20, § 504.810(a) (2013), amended at 
41 Ill. Reg. 3869 (eﬀ. Apr. 1, 2017). Here the first problem is 
forfeiture: the defendants did not raise this argument in the 
district court. The second problem is lack of merit. Prison of‐
ficials  cannot  defeat  a  prisoner’s  suit  after  hiding  existing 
remedies by the simple expedient of saying that they would 
have forgiven the procedural noncompliance and entertained 
a late grievance. King, 781 F.3d at 896. If such a work‐around 
were permissible, prisons could “always defeat prisoner suits 
by  announcing  impossible  procedural  hurdles  beforehand 
and  then,  when  they  are  sued,  explaining  that  they  would 
have waived the requirements for the plaintiﬀ.” Id. Accepting 
the concession that Ramirez needed to initiate the grievance 
process within 60 days of the start of the defendants’ allegedly 
unconstitutional conduct, remedies were not available to him 
at  a  time  when  he  could  have  filed  a  timely  grievance.  He 
therefore  did  not  need  to  satisfy  the  PLRA’s  exhaustion  re‐
quirement. 
                                 III 
    Defendant  Cynthia  Lynch  oﬀers  one  more  basis  for  dis‐
missing her from the case. At the Pavey hearing Ramirez testi‐
fied that had he filed a grievance against Lynch, who was one 
of Western Illinois’s mental health counselors, it would have 
16                                                         No. 15‐3298 

complained of her failure to use a translator when communi‐
cating  with  him.  Because  the  hypothetical  grievance  would 
not  have  related  to  Ramirez’s  federal  claims,  Lynch  argues 
that  it  does  not  matter  whether  remedies  were  available  to 
Ramirez. Yet the content of a hypothetical grievance is irrele‐
vant  to  the  question  of  the  availability  of  the  process  in  the 
first place. The unavailability of the process “lifts the PLRA 
exhaustion requirement entirely and provides immediate en‐
try into federal court.” Hernandez, 814 F.3d at 840. The eﬃcacy 
of a would‐be grievance is academic, id. at 843, and so Lynch’s 
alternative argument is unavailing. 
                                   IV 
    Because no administrator or oﬃcer of Western Illinois ever 
informed  Ramirez  of  its  grievance  process  in  a  way  that  he 
might reasonably understand, that process was unavailable to 
him and he was excused from the PLRA’s exhaustion require‐
ment. We therefore REVERSE the district court’s judgment dis‐
missing the case and REMAND for further proceedings.